DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed 07/12/2022 have been fully considered and they are  persuasive. 
The rejection of Claims 1-3,11-13,17,18,24-30,34,37-43 under 35 U.S.C. 103 as being obvious over Tamsir et al.(USAN 20190144352; 05/16/2019) is withdrawn.
The rejection of Claims 1-3,11-13,17,18,24-30,34,37-43 under 35 U.S.C. 103 as being obvious over Tamsir et al.(USAN 20190039964; 02/07/2019) is withdrawn.
The rejection of Claims 1-3,11-13,17,18,24-30,34,37-42 under 35 U.S.C. 103 as being obvious over Tamsir et al.(USAN 20200331820; 10/22/2020) is withdrawn.
The rejection of Claims 1-3,11-13,17,18,24-30,34,37-42 under 35 U.S.C. 103 as being obvious over Temme et al.(USAN 20210214282; 07/15/20021) is withdrawn.
The rejection of Claims 1-3,11-13,17,18,24-30,34,37-42 under 35 U.S.C. 103 as being obvious over Tamsir et al.(USPN 10934226; 03/02/2021) is withdrawn.
The rejection of Claims 1-3,11-13,17,18,24-30,34,37-42 under 35 U.S.C. 103 as being obvious over Temme et al.(USPN 10919814; 02/16/2021) is withdrawn.
The rejection of Claims 1-3,11-13,17,18,24-30,34,37-42 rejected under 35 U.S.C. 103 as being obvious over Temme et al.(USAN 2021063374; 06/03/20021) is withdrawn.
The rejection of Claims 1-3,11-13,17,18,24-30,34,37-42 rejected under 35 U.S.C. 103 as being obvious over Temme et al.(USAN 20210009483; 01/14/2021) is withdrawn.
The rejection of Claims 1-3,11-13,17,18,24-30,34,37-42 under 35 U.S.C. 103 as being obvious over Temme et al.(USAN 20200087221; 03/19/2020) is withdrawn.
The rejection of Claims 1-3,11-13,17,18,24-30,34,37-42 under 35 U.S.C. 103 as being obvious over Tamsir et al.(USAN 20180297906; 10/18/2018) is withdrawn.
The rejection of Claims 1-3,11-13,17,18,24-30,34,37-42 under 35 U.S.C. 103 as being obvious over Tamsir et al.(USPN 9975817; 08/22/2018) is withdrawn.
With respect  the above withdrawn rejection Applicant made the statement, “35 U.S.C. § 102(b)(2)(C) provides that a disclosure made in a U.S. patent document or PCT publication is not prior art to a claimed invention under 35 U.S.C. § 102(a)(2) “if, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were owned by the same person or subject to an obligation of assignment to the same person.” MPEP § 717.
Here, the instant application (U.S. Application No. 17/254,175) and each document of Table A, were commonly owned by Pivot Bio, Inc., not later than the effective filing date of the instant application. Thus, none of the documents of Table A are available under 35 U.S.C. § 102(a)(2) as prior art to the instant application.” This statement  provided by the Applicant nullifies the rejections above.

Claim Rejections - 35 USC § 103 - Maintained
Applicant's arguments filed 07/12/2022 have been fully considered but they are  not persuasive. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of Claims 1-3,11-13,17-18,24-30,34,37-42,47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Temme et al. or Pivot Bio, Inc.(US 20180002243; 01/4/2018) and Das et al.(Microbial assay of N2 fixation rate, a simple alternate for acetylene reduction assay, Methods X5, 2018 9097914 and Gruver et al. or Pioneer (US 2017/0367349; 12/28/2017).
Pivot Bio at paragraph 2 teaches a seed treatment composition. The seed treatment composition comprises the bacterial population coated on a surface of a seed comprising: 
1) A plurality of non-intergeneric remodeled bacteria (see para 7 of Pivot Bio). A method of increasing nitrogen fixation in a non-leguminous plant comprising exposing the plant to the plurality of bacteria wherein each member of the plurality comprising one or more genetic variations introduced into one or more genes or non-coding polynucleotides of the bacteria's nitrogen fixation or assimilation genetic regulatory network, such that the bacteria are capable of fixing atmospheric nitrogen in the presence of exogenous nitrogen; wherein the bacteria are not intergeneric microorganisms; additionally, the bacteria, in planta, produce 1% or more of the fixed nitrogen in the plant having an average colonization ability per unit of plant root tissue of at least about 1.0 x 107 bacterial cells per gram of fresh weight of plant root tissue (para [0165]. A quantitative PCR assay was carried out on whole DNA preparations from the roots of plants inoculated with endophytes. Table 5 is to the summary of the colonization profile of strains C1006 and C1008 from candidate microbes. The colonization rate is as high as 107 cfu/g fw of root was shown for strain C1008.
2) Bacterial compositions comprising at least one pesticide described herein can be formulated using an agriculturally acceptable carrier(para [0134]. The formulation useful for these embodiments may include at least one member selected from ... a fungicide, an antibacterial agent, a herbicide, a nematicide, an insecticide, a plant growth regulator, a fertilizer, a rodenticide, a dessicant, and a nutrient.). 
Pivot Bio does not explicitly teach that said composition produce fixed N of at least about 1 x 10-17 mmol N per bacterial cell per hour or produce greater than 1 pound of fixed N per acre. Das teaches a method that determines the rate of nitrogen fixation (abstract, "Microbia! bio-assay"). In Das’ method, nitrogen fixers were cultured in specific medium and condition and after required time of interval the amount of nitrogen fixed by them were calculated.; Das at pg 912, para 1, The amount of N2 fixed by the free living N2 fixing bacteria was divided by the incubation period for getting the rate of N2 fixation rate(see Formula). Moreover, Das teaches that rates of N2 fixation measured by this method was correlated with the population of N2 fixing bacteria in the soil of that particular ecosystem (abstract, The rates of N2 fixation measured by both methods were correlated with the population of N2 fixing bacteria in the soil of that particular ecosystem (R2 = 0.85, p < 0.005, n = 85 for microbial bio-assay and R2 = 0.78, p < 0.005, n = 85 for ARA).). Given that Pivot Bio teaches that bacterial colonization at the root tissue is about 107 cfu/fw (para [0165)), it would have been obvious to one of ordinary skill in the art to have recognized that the fixed N produced is about 1 x 10-17 mmol N/bacterial cell/hour, since the amount of bacteria colonized is correlated with the amount of fixed nitrogen, as taught by Das. 
Both Pivot Bio and Das suggest the seed treatment composition, wherein said pesticide is a fungicide (Pivot Bio, para [0134], Bacterial compositions described herein can be formulated using agriculturally acceptable carriers. The actives employed in the formulation may include at least one member selected from ... a fungicide, an antibacterial agent, a herbicide, a nematicide, an insecticide, a plant growth regulator, a fertilizer, a rodenticide, a dessicant, and a nutrient.). 
Although Pivot Bio and Das suggest the seed treatment composition according to claim 1, neither scientist teach wherein the non-intergeneric remodeled bacteria and pesticide exhibit a synergistic effect. However, Pivot Bio teaches a seed treatment composition comprising non-intergeneric remodeled bacteria and pesticide (para [0134)), therefore it naturally flows that the combination would yield a synergistic effect based on the chemical and physical properties of the components in the seed treatment composition of Pivot Bio.
Both Pivot Bio and Das suggest the seed treatment composition, wherein said seed treatment is disposed onto a seed (para [0022]. Thus, the composition comprises the bacterial population coated on a surface of a seed.
Both Pivot Bio and Das suggest the seed treatment composition,  wherein said seed treatment is disposed onto a seed from the family Poaceae (Pivot Bio, Claim 7, cereals).
Pivot Bio does not explicitly teach that said composition produce fixed N of at least about 1 x 1017 mmol N per bacterial cell per hour or produce greater 1 pound of fized N per acre per season. However, Das teaches a method to determine the rate of nitrogen fixation (abstract, "Microbial bio-assay"). In this technique nitrogen fixers were cultured in a specific medium and condition and after required time of interval the amount of nitrogen fixed by them were calculated.; pg 912, para 1, The amount of N2 fixed by the free living N2 fixing bacteria was divided by the incubation period for getting the rate of N2 fixation rate(see Formula). Additionally, Das teaches that rates of N2 fixation measured by this method are correlated to the population of N2 fixing bacteria present in the soil of that particular ecosystem(abstract, The rates of N2 fixation measured by both methods were correlated to the population of N2 fixing bacteria in the soil of that particular ecosystem (R2 = 0.85, p < 0.005, n = 85 for microbial bio-assay and R2 = 0.78, p < 0.005, n = 85 for ARA).). Given that Pivot Bio teaches that bacterial colonization at the root tissue is about 107 cfu/fw (para [0165}), it would have been obvious to an Artisan in the field to have recognized that the fixed N produced is about 1 x 1017 mmol N per bacterial cell per hour, since the amount of bacteria colonized is correlated to the amount of fixed nitrogen, as taught by Das.
Pivot Bio and Das suggest the seed treatment composition to be disposed onto a corn(sweet corn, genetically modified corn, non-genetically modified corn), rice, wheat, barley, sorghum, millet, oat, rye, or triticale seed (Pivot Bio, Claim 7, barley, rice, corn) including genetically modified corn seed (Pivot Bio, para 0021, 145), i.e, the corn plant has been genetically engineered or bred for efficient nitrogen use.
Pivot Bio and Das suggest the seed treatment composition, wherein the plurality of nonintergeneric remodeled bacteria produce 1 % or more of the fixed nitrogen in a plant exposed thereto (Pivot Bio, para [0007], wherein the bacteria are not intergeneric microorganisms; and wherein the bacteria, in planta, produce 1% or more of the fixed nitrogen in the plant.).
 Pivot Bio and Das the seed treatment composition wherein the non-intergeneric remodeled bacteria are capable of fixing atmospheric nitrogen in the presence of exogenous nitrogen (Pivot Bio, para [0015], the bacteria are capable of fixing atmospheric nitrogen in the presence of exogenous nitrogen.). 
Pivot Bio and Das teach the seed treatment composition, wherein each member of the plurality of non-intergeneric remodeled bacteria comprises at least one genetic variation/modification introduced into at least one gene, or non-coding polynucleotide, of the nitrogen fixation or assimilation genetic regulatory network (Pivot Bio, para [0015], a bacterial population comprising bacteria comprising one or more genetic variations introduced into one or more genes or non-coding polynucleotides of the bacteria’s nitrogen fixation or assimilation genetic regulatory network.).
 Pivot Bio and Das teach the seed treatment composition, wherein each member of the plurality of non-intergeneric remodeled bacteria comprises an introduced control sequence operably linked to at least one gene of the nitrogen fixation or assimilation genetic regulatory network (Pivot Bio, para [0017], an introduced control sequence operably linked to said one or more genes of the nitrogen fixation or assimilation genetic regulatory network.). 
Pivot Bio and Das teach the seed treatment composition wherein each member of the plurality of non-intergeneric remodeled bacteria comprises a heterologous promoter operably linked to at least one gene of the nitrogen fixation or assimilation genetic regulatory network (Pivot Bio, para [0017], an introduced control sequence operably linked to said one or more genes of the nitrogen fixation or assimilation genetic regulatory network.).
Pivot Bio and Das teach the seed treatment, wherein each member of the plurality of non-intergeneric remodeled bacteria comprises at least one genetic variation/modification introduced into a member selected from the group consisting of: nifA (Pivot Bio, para [0013], the one or more genes or non-coding polynucleotides of the bacteria’s nitrogen fixation or assimilation genetic regulatory network are selected from the group consisting of: nifA).
 Pivot Bio and Das teach the seed treatment composition, wherein each member of the plurality of non-intergeneric remodeled bacteria comprises at least one genetic variation/modification introduced into at least one gene, or non-coding polynucleotide, of the nitrogen fixation or assimilation genetic regulatory network that results in one or more of: increased expression or activity of NifA or glutaminase (Pivot Bio, para [0013], the one or more genetic variations is a mutation that results in one or more of: increased expression or activity of NifA or glutaminase.). 
Pivot Bio and Das suggest the seed treatment composition, but do not specifically teach wherein the plurality of nonintergeneric remodeled bacteria are present at a concentration of about 1 x 105 to about 1 x 107 cfu per seed. However, it would have been obvious for an Artisan in the field to have determined the optimal concentration of bacteria per seed, in routine course of experimentation. 
Pivot Bio and Das teach the seed treatment composition, wherein the plurality of nonintergeneric remodeled bacteria comprise at least two different species of bacteria (Pivot Bio, para [0019], the bacterial population comprises at least two different species of bacteria.).
Pivot Bio and Das teach the seed treatment composition wherein the plurality of nonintergeneric remodeled bacteria comprise bacteria selected from: Rahnella aquatilis (Pivot Bio, para [0131], Rahnella aquatilis.). 
Pivot Bio and Das teach the seed treatment composition wherein the plurality of nonintergeneric remodeled bacteria are endophytic, epiphytic, or rhizospheric (Pivot Bio, para [0012], the plurality of bacteria are endophytic, epiphytic, or rhizospheric.). Claims 3, 10, 18-21 lack an inventive step under PCT Article 33(3) as being obvious over Pivot Bio and Das, in view of US 2017/0367349 A( to Pioneer Hi-Bred international, Inc. (hereinafter "Pioneer"). 
Pivot Bio and Das teach the seed treatment composition but do not teach wherein said pesticide is a fungicide selected from thiabendazole. Pioneer at para 395 teaches treating a seed composition with thiabendazole (para [0395], to protect and enhance yield production and trait technologies, seed treatment options can provide additional crop plan flexibility and cost effective control against insects, weeds and diseases.; [0396], Some seed treatments that may be used on plant seed include, but are not limited to, one or more of ... thiabendazole.). Thus, it would have been obvious to an Artisan in the field to apply thiabendazole to treat the seed composition of Pivot Bio and Das, because Pioneer reported improved seed yield in seeds treating thiabendazole. 
Pivot Bio and Das teach the seed treatment composition but do not teach wherein said pesticide is selected from those in Table 13, thiabendazole. Pioneer teaches treating a seed composition with thiabendazole (para [0395], To protect and enhance yield production and trait technologies, seed treatment options can provide additional crop/desirable plant plan flexibility and cost effective control against insects, weeds and diseases; [0396], Some seed treatments that may be used on crop seed include, but are not limited to, one or more of ... thiabendazole,), It would have been obvious to Artisan in the fiedl to have applied thiabendazole to treat the seed composition of Pivot Bio and Das,since Pioneer reported improved seed yield in seeds treating thiabendazole. 
Pivot Bio and Das teach the seed treatment composition, but do not teach wherein said seed treatment is disposed onto a genetically modified corn seed, wherein said corn comprises a herbicide tolerant trait. Pioneer teaches treating a seed composition conferring a herbicide tolerant trait (para [0395], To protect and to enhance yield production and trait technologies, seed treatment options can provide additional crop plan flexibility and cost effective control of insects, weeds and diseases.; [0397], Seed varieties and seeds with specific transgenic traits may be tested to determine which seed treatment options and application rates may complement seed varieties and seeds having transgenic traits  in order to promote yield ... a variety encompassing a transgenic trait conferring herbicide resistance might benefit from a seed treatment with a safener that enhances the plants resistance to that herbicide, etc.). It would have been obvious to one of ordinary skiil in the art to have selected seeds having herbicide tolerant trait for the seed composition of Pivot Bio and Das, because Pioneer reported improved seed yield in seeds conferring herbicide tolerant trait.
Pivot Bio and Das teach the seed treatment composition 1, but do not teach wherein said seed treatment is disposed onto a transgenic modified corn seed, wherein said corn possesses an insect tolerant trait. Pioneer teaches treating a seed composition conferring an insect tolerant trait (para [0395], To protect and promote yield production and trait technologies, seed treatment options can provide additional crop plan flexibility and cost effective control against insects, weeds and diseases.; [0397], Seed varieties and seeds with specific transgenic traits may be tested to determine which seed treatment options and application rates may complement seed varieties and transgenic traits in seed in order to promote yield ... a variety encompassing a genetically modified trait conferring insect intolerance may benefit from the second mode of action conferred by the seed treatment.}. It would have been obvious to an Artisan in the field to have selected seeds having an insect resistance trait for the seed composition of Pivot Bio and Das, because Pioneer reported improved seed yield in seeds conferring insect resistance/tolerance trait. 
Pivot Bio and Das teach the seed treatment composition, but do not teach wherein said seed treatment is disposed onto a genetically modified corn seed, wherein said corn comprises a herbicide tolerant trait and also an insect resistance trait. Pioneer teaches treating a seed composition conferring a herbicide tolerant trait and an insect resistance trait (para [0395], To protect and to promote yield production and trait technologies, seed treatment options can provide additional crop plan flexibility and cost effective in controlling insects, weeds and diseases.; [0397], Seed varieties and transgenic seeds may be tested to determine which seed treatment options and application rates may complement seed varieties and transgenic seed traits in order to promote yield ... a variety encompassing a genetic trait conferring insect resistance/tolerant may benefit from the second mode of action conferred by the seed treatment, a variety encompassing a modified genetic trait conferring herbicide resistance/tolerance may benefit from a seed treatment with a safener that promotes the plants resistance/tolerance to that herbicide, etc.). It would have been obvious to an Artisan in the field to have selected seeds having a herbicide tolerant trait andan insect resistance trait for the seed composition of Pivot Bio and Das, because Pioneer reported improved seed yield in seeds conferring a herbicide tolerant trait and also an insect resistance trait.

Applicant Argument
“i. The Office has not explained how the cited art references teach or suggest non- intergeneric remodeled bacteria with the claimed average colonization ability and nitrogen fixation rate.”
The Applicant argues that the cited prior art does not teach or suggest a seed treatment wherein a plurality of non-intergeneric remodeled bacteria having the characteristics of  
a) an average colonization ability per unit of plant root tissue of at least about 1.0 x 107 bacterial cells per gram of fresh weight of plant root tissue and
b) produce fixed N of at least about 1 x 10-17 mmol N per bacterial cell per hour.

Note USAN 20180002243 at paragraph 165 teaches that the remodeled bacteria having a  Colonization rate as high as 10̂7× cfu/g fw of root being demonstrated in strain CI008.
USAN 20180002243 at claims 12-14 teaches that the remodeled bacteria having the characteristic of producing at least 1% or more of the fixed nitrogen. USAN ‘243 teach that a fungicide, an antibacterial agent, herbicide ,a nematicide or an insecticide can be added to the seed treatment composition comprising remodeled bacteria having a  Colonization rate as high as 10̂7× cfu/g fw of root being demonstrated in strain CI008 wherein the remodeled bacteria having the characteristic of producing 1% or more of the fixed nitrogen. USAN ‘243 makes obvious the basic concept/combination of the instant claims of a seed composition comprising remolded bacteria and pesticide. USAN ‘243 differ from the instant claims in the quantity of  produced fixed N. USAN teaches remodeled bacteria having the characteristic of producing 1% or more of the fixed nitrogen or  produce greater 1 pound of fized N per acre per season while instant claims recite the remodeled bacterial having at least about 1 x 10-17 mmol N per bacterial cell per hour. The Specification does not demonstrate the criticality or benefit of remodeled bacterial producing at least about 1 x 10-17 mmol N per bacterial cell per hour. For this reason the rejection over Temme et al. or Pivot Bio, Inc.(US 20180002243; 01/4/2018) and Das et al.(Microbial assay of N2 fixation rate, a simple alternate for acetylene reduction assay, Methods X5, 2018 9097914 and Gruver et al. or Pioneer (US 2017/0367349; 12/28/2017) renders the instant seed treatment composition obvious and is maintained.
The instant independent claims recite remolded bacteria broadly allowing for the inclusion of any remolded bacteria including remolded CI008 taught in the prior art. 
“ii. None of the cited art references provide the motivation to arrive at the claimed seed treatment composition.”
“iii. The cited art does not provide the requisite reasonable expectation of success.”
The instant independent claims recite remolded bacteria broadly allowing for the inclusion of any remolded bacteria including remolded CI008 in the instantly claimed seed treatment composition. It would have been obvious to an Artisan in the field viewing the cited prior to combine remolded CI008 bacteria having a  Colonization rate as high as 10̂7× cfu/g fw of root with the remodeled bacteria having the characteristic of producing 1% or more of the fixed nitrogen or produce greater 1 pound of fized N per acre per season for a seed treatment. The prior art does not teach the remodeled bacterial having at least about 1 x 10-17 mmol N per bacterial cell per hour. However the concept of combining remolded bacteria with a pesticide for treating seed is obvious in view of the prior art. The criticality or benefit of remodeled bacterial producing at least about 1 x 10-17 mmol N per bacterial cell per hour as instantly claimed has not been demonstrated. The success is the ability of the seed treatment composition to control pests. Like the instant composition the prior art composition is successful as a seed treatment for controlling pest.  

 Claims 1,12,13,37,41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al.(USPN 5610044; 3/11/1997). Lam et al. teach genetically engineered microorganism, e.g. Pseudomonad bacteria. Lam et al. teach that the genetically engineered Pseudomonad bacteria, can be combined with actives such as fertilizers, herbicides, insecticides, fungicides, bactericides as well as adjuvants as well as carriers, surfactants, solvents, wetting agents to arrive at a composition that can be used as a plant(cereal,legume) seed coating. See column 1 1ines 16-17, column 8 lines 6-21, 62-65, column 9 lines 5-28, Example 1. Lam et al. teach that bacteria colonize near plant roots(rhizosphere). Lam et al. do not teach the engineered bacteria colonization rate of 1 x107 bacterial cells per gram of fresh weight  of plant root tissue and producing fixed N at a rate of at least about 1 x 10-17 mmol N bacteria cell per hour. In the absence of unexpected showing of instant engineered bacteria over Lam et al.’s engineered Pseudomonad bacteria, the Lam et al. prior renders obvious the instant colonization rate of 1 x107 bacterial cells per gram of fresh weight of plant root tissue and producing fixed N at a rate of at least about 1 x 10-17 mmol N bacteria cell per hour since like instant claims Lam et al. teach root colonization. 

Response to Argument

Lam et al. teach the general concept of successfully combining a pesticide with genetically engineered microorganism, e.g. Pseudomonad bacteria. Lam et al. teach that the genetically engineered Pseudomonad bacteria, can be combined with actives such as fertilizers, herbicides, insecticides, fungicides, bactericides as well as adjuvants as well as carriers, surfactants, solvents, wetting agents to arrive at a composition that can be used as a plant(cereal,legume) seed coating. See column 1 1ines 16-17, column 8 lines 6-21, 62-65, column 9 lines 5-28, Example 1. Applicant argues that Lam et al. do not teach seed treatment composition comprising remodeled bacteria having a  Colonization rate as high as 10̂7× cfu/g fw of root and producing having at least about 1 x 10-17 mmol N per bacterial cell per hour. In the absence of a showing of the criticality of a remolded bacteria having the characteristics of a  Colonization rate as high as 10̂7× cfu/g fw of root and producing having at least about 1 x 10-17 mmol N per bacterial cell per hour the Lam et al. renders the instant seed treatment composition obvious. The concept of combining remolded bacteria with a pesticide for treating seed is obvious in view Lam et al.

Claims 1,2,12,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al.(USAN 20160295868; 10/13/2016). Jones et al. teach genetically engineered microorganisms, e.g. Bacillus bacteria. Jones et al. teach that a composition comprising Methylobacterium can further comprise the genetically engineered Bacillus bacteria and pesticides(fertilizers, herbicides, insecticides, fungicides, bactericides ), wherein the composition can be applied to seed. Jones et al. teach colonize plant root and nitrogen fixing. See paragraphs 6,7,8,24,47,53,55. Jones et al. do not teach the engineered bacteria colonization rate of 1 x107 bacterial cells per gram of fresh weight  of plant root tissue and producing fixed N at a rate of at least about 1 x 10-17 mmol N bacteria cell per hour. In the absence of unexpected showing of instant engineered bacteria over Jones et al.’s engineered Bacillus bacteria, the Jones et al. prior renders obvious the instant colonization rate of 1 x107 bacterial cells per gram of fresh weight of plant root tissue and producing fixed N at a rate of at least about 1 x 10-17 mmol N bacteria cell per hour since like instant claims Jones et al. teach root colonization. 

Response to Argument

Jones et al. teach the general concept of successfully combining a pesticide with genetically engineered microorganism, e.g Bacillus bacteria. Jones et al. teach that the genetically engineered Methylobacterium can further comprise the genetically engineered Bacillus bacteria and pesticides(fertilizers, herbicides, insecticides, fungicides, bactericides ), wherein the composition can be applied to seed. Jones et al. teach colonize plant root and nitrogen fixing. See paragraphs 6,7,8,24,47,53,55.
Applicant argues that Jones et al. do not teach seed treatment composition comprising remodeled bacteria having a  Colonization rate as high as 10̂7× cfu/g fw of root and producing having at least about 1 x 10-17 mmol N per bacterial cell per hour. In the absence of a showing of the criticality of a remolded bacteria having the characteristics of a  Colonization rate as high as 10̂7× cfu/g fw of root and producing having at least about 1 x 10-17 mmol N per bacterial cell per hour the Jones et al. renders the instant seed treatment composition obvious. The concept of combining remolded bacteria with a pesticide for treating seed is obvious in view of Jones et al..

Claim Objection
Claim 43 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALTON N PRYOR/Primary Examiner, Art Unit 1616